Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 26, 2017

                                      No. 04-17-00182-CR

                                       Darnell ROGERS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR12728
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
       In this appeal, Appellant’s court-appointed counsel filed an Anders brief and notified
Appellant of his right to file a pro se brief. Thereafter, the State waived its right to file a
response to the Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967). On October
23, 2017, appellant Darnell Rogers, who is indigent, moved this court for a free copy of the
appellate record. See TEX. R. APP. P. 20.2.
       Appellant’s motion for a free copy of the appellate record is GRANTED.
        We direct the clerk of this court to (1) provide Appellant with a printed copy of the
appellate record—the clerk’s and reporter’s records—at no cost to Appellant, (2) record in this
court’s records the date the appellate record was mailed to Appellant, and (3) do both these tasks
within FIVE DAYS of the date of this order. See id.; Newman v. State, 937 S.W.2d 1, 3 (Tex.
Crim. App. 1996) (“[T]he trial court has a duty to provide an indigent defendant with an
adequate record on appeal.”).
       The appellate record should be mailed to Appellant at the following address:
               Darnell Rogers, 8460371
               TDCJ Number 2127827
               Stiles Unit
               3060 FM 3514
               Beaumont, TX 77705-7635
       Appellant’s pro se brief will be due THIRTY-FIVE DAYS after this court mails
Appellant a printed copy of the appellate record. See TEX. R. APP. P. 38.6(a).



                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court